Citation Nr: 1012785	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  04-20 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
type II, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to 
January 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Winston-Salem Department of Veterans' Affairs (VA) Regional 
Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in October 2008.  A 
transcript of that hearing has been associated with the 
claims file.

This case was previously remanded by the Board in January 
2008 and January 2009 for further development.


FINDINGS OF FACT

1.  The information of record does not establish that the 
Veteran actually served in the Republic of Vietnam during 
the Vietnam Era; and thus exposure to herbicide agents in 
service may not be presumed.

2.  The objective evidence of record demonstrates that 
diabetes mellitus type II, did not originate in service, is 
not related to any incident during active service and did 
not manifest within one year after service.  


CONCLUSION OF LAW

The criteria for service connection of diabetes mellitus, 
type II, to include as due to herbicide exposure, have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was 
signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. § 3.159 
(2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable 
decision on a claim for VA benefits.  Pelegrini, 18 Vet. 
App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for 
service connection in the November 2002 rating decision, he 
was provided notice of the VCAA in September 2001 and 
December 2001.  An additional VCAA letter was sent in 
December 2002.  The VCAA letters indicated the types of 
information and evidence necessary to substantiate the 
claim, and the division of responsibility between the 
Veteran and VA for obtaining that evidence, including the 
information needed to obtain lay evidence and both private 
and VA medical treatment records.  Thereafter, the Veteran 
received additional notice in March 2006, pertaining to the 
downstream disability rating and effective date elements of 
his claim, with subsequent re-adjudication in June 2007, 
July 2008 and October 2009 Supplemental Statements of the 
Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Mayfield and Pelegrini, both supra.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes 
service treatment records, service personnel records, 
private medical records, VA outpatient treatment reports, 
lay statements from the Veteran's friend and fellow service 
member, treatise information and statements and testimony 
from the Veteran and his representative.  The Veteran has 
not indicated that he has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication 
that there exists any additional evidence that has a bearing 
on this case that has not been obtained.  The Veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection will also be presumed for certain chronic 
diseases, including diabetes mellitus, if manifested to a 
compensable degree within one year after discharge from 
service. 38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. § 1113.

For purposes of establishing service connection for a 
disability resulting from exposure to herbicide agents, a 
veteran who had active military, naval, or air service in 
the Republic of Vietnam during the Vietnam Era, beginning on 
January 9, 1962, and ending on May 7, 1975, will be presumed 
to have been exposed to an herbicide agent during that 
service, unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  U.S.C.A. § 1116(f); 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e). 

The following diseases are deemed associated with herbicide 
exposure, under current VA law:  chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  The foregoing diseases shall be 
service connected if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 
(West 2002); 38 C.F.R.   § 3.307(d) are also satisfied.  38 
U.S.C.A. §§ 501(a), 1116; 38 C.F.R. §3.309 (e). 

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides 
and any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 72 Fed. Reg. 32395-
32407 (2007).

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection for disability due to exposure to herbicides with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2009).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009).  See Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001).  If the Board determines that 
the preponderance of the evidence is against the claim, then 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule will 
not be applicable.  Ortiz, 274 F.3d at 1365.

Analysis

In statements and testimony presented throughout the 
duration of the appeal, the Veteran has maintained that his 
diabetes mellitus was caused by herbicide exposure while in 
service during his tours of duty in Vietnam and the Belgian 
Congo.  The Veteran claimed in April 2002 that he served in 
Vietnam in August 1963, he was awarded a combat infantryman 
badge and that his DD form 214 was inaccurate.  In an 
October 2008 Travel Board hearing, the Veteran testified 
that he was stationed in Congo in 1964 for 10 weeks, at 
which time Agent Orange was used in the areas he was 
stationed.  He stated that he sprayed Agent Orange about 
three to four times a day during this period.  The Veteran 
also testified that he served in Vietnam in about July 1963 
and August 1963, just before the rainy season, wherein he 
was assigned on special duty with the Seventh Special Forces 
in Vietnam for 90 days.  At this time, the Veteran reported 
traveling to Smokebomb Hill, Mang, Hue, Perfume River, Que 
Son, Laos while performing artillery sightings and mapping 
in the Valley of the Jars, the Demilitarized Zone (DMZ) of 
the Laotian borders and for the Ho Chi Minh Trail.  

In November 2002 and April 2004 lay statements, friends of 
the Veteran, L.N.A and W.R.M., reported that they had known 
the Veteran for several years and had discussed past service 
in Vietnam with the Veteran.  Based upon their conversations 
with the Veteran, both L.N.A. and W.R.M. believed that the 
Veteran had served in Vietnam during the Vietnam era.  In a 
September 2008 lay statement, a fellow service member of the 
Veteran's, R.D., stated that he and the Veteran were 
stationed at the Leopoldville Airport in Congo as part of a 
United Nations mission.  R.D. also stated that the airports 
were sprayed with a defoliant to kill all vegetation in the 
area, which he believed was probably the same agent used in 
Vietnam, according to some of the Vietnam veterans that he 
had worked with, after describing of the drums it was stored 
in.  

The Veteran submitted treatise information with respect to 
the U.S. Army Special Forces in Vietnam from 1962 to 1964 
and the participation of a platoon of paratroopers from the 
82nd Airborne in Operation Dragon Rouge in the Congo.  
Neither treatise indicates that the Veteran or his unit was 
assigned to Vietnam.  

Service treatment reports are absent of any findings of 
diabetes mellitus or exposure to herbicides.  These records 
do, however, reflect that the Veteran had returned from 
being stationed overseas in Congo in September 1964.  An 
undated Report of Medical History noted the Veteran's return 
from overseas (this record noted that the Veteran had served 
in the military for 33 months, therefore it appears to be 
from September 1964 as well).

Service personnel records reflect that the Veteran served 
during the Vietnam Era, but was not stationed in either the 
Republic of Vietnam or the demilitarized zone (DMZ) in 
Korea.  According to the Veteran's service personnel 
records, he was in Ft. Bragg, North Carolina, as a member of 
the 1st Battalion, 504th Infantry and the 82nd Airborne 
Division.  An October 1963 service personnel record reflects 
that the Veteran was provided special orders to be appointed 
to Specialist Four (E4), however, this order does not 
reflect any assignment to Vietnam.  In addition, the 
Veteran's DD form 214 notes that he had no foreign or sea 
service and was awarded a parachutist badge.  

In September 2001, a Request for Information to the National 
Personnel Records Center (NPRC) was provided to furnish the 
Veteran's dates of service in Vietnam.  A January 2002 
response from the NPRC noted that there was no record of 
exposure to herbicides for the Veteran and he had no record 
of service in Vietnam.  Similarly, in response to a November 
2005 Request for Information, the NPRC reported in December 
2005 that "[t]here is no evidence in the veteran's file to 
substantiate any service in the Republic of Vietnam."  

VA has developed specific procedures to determine whether a 
Veteran was exposed to herbicides in a vicinity other than 
the Republic of Vietnam or along the DMZ in Korea.  VA's 
Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart 
ii, Chapter 2, Section C, Paragraph 10(n) (Manual) directs 
that a detailed statement of the veteran's claimed herbicide 
exposure be sent to the Compensation and Pension (C&P) 
Service via e-mail and a review be requested of the 
Department of Defense's ("DoD") inventory of herbicide 
operations to determine whether herbicides were used or 
tested as alleged.  If the exposure is not verified, then a 
request should then be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for verification.  
See Robinson v. Peake, No. 06-0905, 2008 WL 567704 (U.S. 
Vet. App. Jan. 25, 2008) (unpublished single-judge 
disposition).

A records search conducted by JSRRC in October 2006 found 
that the Veteran's DA Form 20 did not reveal any overseas 
service.  Similarly, the JSRRC review of available military 
records found that during 1964, the 1st Battalion, 504th 
Infantry and the 82nd Airborne Division were undergoing 
reorganization.  These records did not place any members of 
the 1st Battalion, 504th Infantry and the 82nd Airborne 
Division in the Belgian Congo, but rather showed that they 
spent the majority of the year involved in a number of 
training exercises.  

In a November 2008 email, the RO requested information from 
C&P regarding exposure to Agent Orange during the Veteran's 
service in the Belgian Congo.  A December 2008 email 
response from C&P noted that the DoD information regarding 
herbicide use and test sites outside Vietnam was reviewed 
and, with respect to the Veteran, the DoD list did not 
reflect any use, testing or storage of tactical herbicides, 
such as Agent Orange, at any location in the Belgian Congo.  

Pursuant to an April 2009 request for Agent Orange Exposure 
Verification in the Belgian Congo, a May 2009 response from 
JSRRC found that the First Platoon of Company C, 1st 
Battalion, 504th Infantry was deployed to the Republic of 
Congo for approximately 90 days in October 1964.  In 
addition, the JSRRC response noted that the available U.S. 
Army historical records did not document the spraying 
testing, transporting, storage or usage of Agent Orange at 
the Belgian Congo during the period from August 1964 to 
September 1964.  Finally, JSRRC found that, based upon a 
review of the DoD listing of herbicide spray areas and test 
areas outside of Vietnam, the Belgian Congo was not a listed 
location.  

Private and VA medical records from September 1994 to 
November 2008 reflect that the Veteran was treated for and 
diagnosed with diabetes mellitus, type II, which was 
initially diagnosed in June 1997.  

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claims for service connection for diabetes mellitus, type 
II, to include as due to herbicide exposure.

Under 38 C.F.R. § 3.307(a)(6), the presumption of service 
connection with respect the Veteran's diabetes mellitus, 
type II, only applies to veterans who had service in 
Vietnam.  Although the Veteran and the lay statements from 
friends reported his having service in Vietnam, the record, 
which includes information from the NPRC, JSRRC, DoD and the 
Veteran's service records, does not establish that he served 
in the Republic of Vietnam.  Without the requisite service, 
Veteran's claim for service connection for diabetes 
mellitus, type II, is not entitled to the relaxed 
evidentiary requirements promulgated by 38 C.F.R. §§ 3.307 
and 3.309.  Therefore service connection for diabetes 
mellitus, type II, is not warranted under current VA law for 
presumptive purposes under 38 C.F.R. §3.307(a)(6).  However, 
this does not end the analysis of the Veteran's claim.  It 
simply means that the claim will be adjudicated under the 
normal evidentiary standards for establishing entitlement to 
service connection.

The Board also finds that the preponderance of the evidence 
is against the claim for service connection for diabetes 
mellitus, type II, to include as due to herbicide exposure 
on a direct basis.  There is no evidence of treatment for 
diabetes mellitus, type II in service.  In addition, there 
is no evidence of record that supports the Veteran's 
contentions that he was exposed to herbicide exposure while 
stationed in the Belgian Congo.  In fact, information from 
the NPRC, JSRRC and DoD indicates that there was no record 
of spraying testing, transporting, storage or usage of 
tactical herbicides, such as Agent Orange, at any location 
in the Belgian Congo.  The Board also notes that the Veteran 
was diagnosed with diabetes mellitus, type II, in June 1997, 
approximately 32 years following service, with no evidence 
of continual treatment for this condition or related 
conditions since the Veteran's separation from service.  
Moreover, there is no medical evidence of a nexus between 
the Veteran's currently diagnosed diabetes mellitus, type 
II, and his active military service.  As such, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for service connection for diabetes 
mellitus, type II, to include as due to herbicide exposure.

The Veteran is competent to report a continuity of 
symptomatology, and that report can serve to provide the 
needed evidence of a nexus between the current disability 
and the disease or injury in service.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  The Board must, 
however, weigh a veteran's reports against the other 
evidence of record.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  The Board acknowledges the Veteran's 
statements that his current diabetes mellitus, type II, is 
related to his military service.  However, the contentions 
regarding a relationship between his diabetes mellitus, type 
II, and his active service are statements of causation and 
do not include any reports of a continuity of symptomatology 
since service.  Although lay persons are competent to 
provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for diabetes mellitus, type II, to 
include as due to herbicide exposure, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


